DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-13, 15-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcicci et al (US 2013/0149102) in view any one of Hjerpe et al (US 2008/0216873), Giljohann et al (US 2011/0146729, 2010/0200023), Hjerpe (US 2008/0040872) and Asplund (7,445,677) and in view of any one of  Rosing et al (US 2013/0174869), DE 10 2013002636 and Bewlay et al (US 2017/0130649).
Marcicci et al teach a system, and a method.
The system comprises a motor, a shaft, a gearbox, gear, lines.
The method comprises cleaning steps of rotating and providing a wash fluid.
The motor 145 is disclosed as having the power as claimed and rotation speed as claimed.
The motor 145 is also disclosed as connected to a shaft, which is always disengaged from the starter motor 131.
See entire document, especially Figures 1-4 and the related description and the description at [0006-8], [0013-16], [0017-19], [0029-60], [0061-65].
The rotation speed is disclosed at least at [0043].
Marcicci et al teach washing by injecting a washing liquid in the gas path upstream of the compressor inlet and allowing turbomachinery to rotate during washing such that the liquid is forced through the compressor and exits at the rear of the gas 
 Marcicci et al also teach removing deposits from the vanes and rotary blades of the compressor.
Thus, Marcicci et al teach cleaning of the core flowpath and its elements.
The wash fluid line fluidly connected to a core air flowpath is inherent form the disclosure of the referenced washing. It is inherent that the nozzles disclosed by Marcicci et al has been fed with pressurized washing liquid are fed through a line capable of conducting the pressurized fluid to the nozzle. 
Marcicci et al do not specifically teach that starter motor is connected by using gears and that the gears are in the gear box.
However, it was known in the art to connect motors to the parts of the turbine by using gears, as evidenced by Marcicci et al itself. It would have been obvious to an ordinary artisan at the tome the invention was filed to provide gears to connect starter motor to turbine to ensure proper required speed of rotation. 
It would also have been obvious to put the gears into the gear box to cover them from contamination, to ensure proper lubrication and to prevent possible injuries of personnel.
Thus, Marcicci et al teach the claimed apparatus and a method except for the specific recitation of two fluid lines with one provided through an inspection hole and the 
However, providing lines adjacent the inlet of an air flow path and providing fluids through the lines was well known in the art as evidenced by any one of Hjerpe et al, Giljohann et al, Hjerpe and Asplund.
Further, providing fluid lines through inspection holes of the engines was also known in the art as evidenced Rosing et al, DE 10 2013002636 and Bewlay et al.
Further, DE 10 2013002636 teach that it was known to provide fluid lines both adjacent the inlet of an air flow path and through inspection holes of the engines.
It would have been obvious to an ordinary artisan at the time the invention was filed to further provide cleaning fluids in Marcicci et al through the lines introduced through inspection holes and lines provided adjacent the inlet of an air flow path to ensure proper cleaning of the engine since it was known to provide fluid lines adjacent the inlet of an air flow path and through inspection holes of the engines and since DE 10 2013002636 teach that it was known to provide fluid lines both adjacent the inlet of an air flow path and through inspection holes of the engines.


Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive.
The applicants amended the claims. 
The applicants allege that the claims are allowable.

This is not persuasive.
Marcicci et al teach that atomization is provided by suitable nozzles which are fed with pressurized washing liquid. 
 Marcicci et al also teach removing deposits from the vanes and rotary blades of the compressor.
Thus, Marcicci et al teach cleaning of the core flowpath and its elements.
The wash fluid line fluidly connected to a core air flowpath is inherent form the disclosure of the referenced washing. It is inherent that the nozzles disclosed by Marcicci et al has been fed with pressurized washing liquid are fed through a line capable of conducting the pressurized fluid to the nozzle.
The claims do not require any specifics of the connection of the line.
The claims merely require “fluidly connected”.
What is disclosed by Marcicci et al is readable on what is claimed because the term “fluidly connected” requires only connection by a fluid.
In Marcicci et al the nozzles and the line are connected by fluid to any location within a core air flowpath of the gas turbine engine."
	The applicants allege that that the Office recognized that Marcicci et al do not teach a gear box. The applicants also alleged that Marcicci et al do not teach shafts extending at least partially through the gear box.
	None of the above is correct.
The Office never “recognized” that Marcicci et al do not teach a gear box.

The Office cited relevant parts of Marcicci et al.
The applicants’ attention is directed at least to Figure 2 and the disclosure at [0033-35], [0041], [0052].
The Office stated the following: 
“The system comprises a motor, a shaft, a gearbox, gear, lines.”
“Marcicci et al do not specifically teach that starter motor is connected by using gears and that the gears are in the gear box.
However, it was known in the art to connect motors to the parts of the turbine by using gears, as evidenced by Marcicci et al itself. It would have been obvious to an ordinary artisan at the tome the invention was filed to provide gears to connect starter motor to turbine to ensure proper required speed of rotation. 
It would also have been obvious to put the gears into the gear box to cover them from contamination, to ensure proper lubrication and to prevent possible injuries of personnel.”
Further, in contrast to the applicants’ allegation Marcicci et al teach both shafts connected to gear box(es) at least partially in the gear box(es).


The applicants also allege that none of the applied documents teach fluid lines provided both adjacent the inlet of an air flow path and through inspection holes of the engines.

The teachings of Hjerpe et al, Giljohann et al, Hjerpe and Asplund are used to show that providing lines adjacent the inlet of an air flow path and providing fluids through the lines was well known in the art.
The teachings of Rosing et al, DE 10 2013002636 and Bewlay et al are used to show that providing fluid lines through inspection holes of the engines was also known in the art.
Further, in contrast to the applicants allegations at least DE 10 2013002636 teach that it was known to provide fluid lines both adjacent the inlet of an air flow path and through inspection holes of the engines (see at least Figures 3-5 and the related description).
The applicants also allege that Marcicci et al does not teach a shaft extending through a gear box.
This is not persuasive.
Marcicci et al teach the argued shafts at least at Figure 2 and [0033-35], [0041], [0052].
With respect to claim 6 the applicants allege that none of the applied documents teach a motor 10 horsepower or less.
This is not persusive.
At least Marcicci et al teach such. See at least [0044].
With respect to claims 8 and 13 the applicants allege that Marcicci et al do not teach a single motor that is able to rotate one or more components (at least a 
This is not persuasive.
First, the claims are not limited to a single motor. The claims are written using an open language “comprising”. The claims do not exclude any other parts.
Further, in contrast to the applicants’ allegation, Marcicci et al teach the argued RPM. See at least [0042-43].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.